Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”)
is effective July 1, 2010, by and between Furniture Brands International, Inc.,
a Delaware corporation (“Company”) and Ralph Scozzafava (“Executive”).
          WHEREAS, Executive has been employed by and currently serves as the
Company’s Chairman and Chief Executive Officer of the Company pursuant to an
employment agreement between Executive and the Company, dated as of June 18,
2007, as amended effective May 1, 2008, which expires by its terms on June 30,
2010 (the “Original Agreement”); and
          WHEREAS, Executive and the Company desire to amend, restate and extend
the Original Agreement in the form of this Agreement, effective on the day
following the stated expiration date of the Original Agreement.
          NOW, THEREFORE, in consideration of the promises and the mutual
agreements contained herein, the Company and Executive hereby agree as follows:
ARTICLE I
DEFINITIONS
          1.1 Definitions. As used herein, the following terms shall have the
following meanings.
          (a) “Board” means the Board of Directors of the Company.
          (b) “Cause” means (i) engaging by Executive in willful misconduct
which is materially injurious to Company; (ii) conviction of Executive by a
court of competent jurisdiction of, or entry of a plea of nolo contendere with
respect to a felony; (iii) engaging by Executive in fraud, material dishonesty
or gross misconduct in connection with the business of Company; (iv) engaging by
Executive in any act of moral turpitude reasonably likely to materially and
adversely affect Company or its business; or (v) Executive’s current chronic
abuse of or dependency on alcohol or drugs (illicit or otherwise). No act or
omission of Executive shall be “willful” if conducted in good faith or with a
reasonable belief that such conduct was in the best interests of the Company. No
termination shall be for “Cause” unless approved by a resolution of a majority
of the members of the Board after reasonable prior notice to Executive and an
opportunity to appear (with the assistance of counsel) before the Board.
          (c) “Change of Control” means (1) an acquisition by an individual or
entity of 35% of the outstanding common stock or voting power of the Company,
(2) a contested change of a majority of the non-employee member of the Board of
the Company, (3) the consummation via execution of an final written agreement
for merger, sale, acquisition, or other such transaction where the shareholders
of the Company immediately prior to such transaction do not own 60% of the
outstanding common stock of the Company immediately following such

 



--------------------------------------------------------------------------------



 



transaction, or (4) shareholder approval of a complete dissolution of the
Company (excluding bankruptcy).
          (d) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.
          (e) “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
          (f) “Confidential Information” as used in Section 2.5, shall mean all
technical and business information of the Company, or which is learned or
acquired by the Company from others with whom the Company has a business
relationship in which, and as a result of which, similar information is revealed
to the Company, whether patentable or not, which is of a confidential, trade
secret and/or proprietary character and which is either developed by Executive
(alone or with others) or to which Executive shall have had access during his
employment. Confidential Information shall include (among other things) all
(i) current or prospective Customers and/or suppliers, (ii) employees, research,
goodwill, production and prices, (iii) business methods, processes, practices or
procedures, (iv) computer software and technology development, (v) business
strategy, including acquisition, merger and/or divestiture strategies, and
(v) designs, plans, notes, memoranda, work sheets, formulas and processes, but
shall not include Executive’s rolodex (or other tangible or electronic address
book).
          (g) “Constructive Termination” shall mean Executive’s voluntary
termination of employment with the Company as a result of:

  (i)   a material diminution in Executive’s title, authority, duties or
responsibilities, or a change in Executive’s supervisory reporting relationship
within the Company (which, for the avoidance of doubt, includes: (A) any removal
of Executive from, or failure to elect or re-elect Executive to, the Board at
any time, and (B) following a Change of Control, a status and reporting
relationship in which Executive is not the senior-most officer, reporting to the
board of directors, of the top-most parent company of which the Company may be
the parent, subsidiary or a division thereof following such Change of Control);
    (ii)   a change, caused by the Company, in geographic location of greater
than 50 miles of the location at which Executive primarily performs services for
the Company on the Commencement Date; or     (iii)   a material reduction in
Executive’s base pay, incentive compensation or benefits.         No voluntary
termination by Executive shall constitute a “Constructive Termination” unless he
shall have given (x) notice of the proposed termination due to Constructive
Termination, with particulars, to the Company not later than 90 days following
the

2



--------------------------------------------------------------------------------



 



      initial occurrence of the condition above forming the basis for such
termination and (y) the Company an opportunity for 30 days after such notice
within which to remedy such condition, in which such condition is not remedied.

          (h) “Customer” means any Person or entity to whom the Company has sold
any products (i) in the case of on-going employment, during the 24 calendar
months immediately preceding any dispute under Section 2.6 of this Agreement,
and (ii) in the case of the employment having ended, the 24 calendar months
preceding Executive’s termination of employment.
          (i) “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization, or a governmental entity or any
department, agency or political subdivision thereof.
          (j) “Severance Payment” shall mean the aggregate gross amount of
severance payments determined under Section 2.4(c).
          (k) “Termination Date” shall mean the date on which Executive incurs a
termination of employment with the Company.
ARTICLE II
EMPLOYMENT
          2.1 Employment. Company agrees to continue to employ Executive and
Executive hereby accepts such continued employment with the Company, upon the
terms and conditions set forth in this Agreement, for the period beginning on
July 1, 2010 (“Commencement Date”) and ending as provided in Section 2.4 of this
Agreement (the “Employment Period”).
          2.2 Position and Duties.
          (a) Executive shall continue to serve as Chairman and Chief Executive
Officer of the Company. Executive, subject to the control of the Board, shall
have general supervision and control over the business, property and affairs of
the Company and perform such duties as may be assigned to him by the Board.
          (b) Executive shall devote his best efforts and his full business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company.
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner. In the
performance of his duties hereunder, Executive shall at all times report and be
subject to the lawful direction of the Board and perform his duties hereunder
subject to and in accordance with the resolutions or any other determinations of
the Board and the certificate of incorporation and by-laws of the Company and
applicable law. During the Employment Period, Executive shall not become an
employee of any Person or entity other than the Company. This section shall not
be construed to prohibit Executive from serving on the board of directors of one

3



--------------------------------------------------------------------------------



 



or more other entities (with the consent of the Board in the case of a
for-profit entity) or from investing in a business to the extent consistent with
the provisions of Section 2.6.
          2.3 Compensation. Executive shall be entitled to the following
compensation:
     (a) Annual Salary. Executive shall receive a base salary at the annual rate
of $750,000 payable in bi-weekly installments. The Base Salary level shall be
reviewed annually , and increased (but not decreased) in the discretion of the
Board (any such original or increased amount being Executive’s “Base Salary”
thereafter).
     (b) Annual Incentive. Executive shall be eligible for an annual target
incentive of 100% of Executive’s Base Salary in accordance with the provisions
of the Company’s Short-Term Incentive Plan (or successor plan) (“Annual
Incentive Bonus”).
     (c) Long-Term Compensation. Executive shall be eligible for an annual
long-term compensation award, which may be payable in a combination of cash and
equity-based awards (such as stock options or performance shares) (the “LTI
Bonus”). The Company anticipates, but does not covenant, that the target LTI
Bonus shall be an amount that is not less than 300% of Executive’s Base Salary,
subject to increases or decreases on the same basis as applied to other
executives of the Company. Awards outstanding on the effective date of this
Agreement shall continue to be subject to the terms thereof and the Original
Agreement, without amendment under this Agreement except as specifically
provided otherwise in Sections 2.4(c)(v) and 2.4(c)(vii) below.
     (d) Vacation. Executive shall receive 4 weeks of vacation annually.
     (e) Benefits. Executive shall be eligible for employee benefits and other
insurance plans which are described in the benefit highlights document given to
employees generally. Executive is also eligible to participate in the Company’s
Executive Deferred Compensation Program and other benefits and perquisites
provided to senior executives (other than benefits not available to new hires on
the date Executive commenced employment with the Company on June 18, 2007)
(“Benefits”).
          2.4 Term.
          (a) General Term. This Agreement shall commence on July 1, 2010, and
terminate on June 30, 2013, unless extended prior to that date (the “Term”).
          (b) Termination for Cause or Voluntary Termination Other than
Constructive Termination. If Executive is terminated by the Company for Cause or
if Executive voluntarily terminates his employment in any manner, except for a
Constructive Termination or as provided in Section 2.4(g), prior to the end of
the Employment Period, Executive shall be entitled only to his Base Salary and
accrued unused vacation through the Termination Date, but shall not be entitled
to any further Base Salary or any applicable bonus or Benefits under
Section 2.3(e) for that year or any future year, except for: (i) any prior year
earned unpaid bonus, (ii) any unreimbursed business expenses incurred on or
prior to the Termination Date and (iii) amounts as may be provided in an
applicable benefit plan or program, or to any severance compensation of any
kind, nature or amount (“Accrued Benefits”) .

4



--------------------------------------------------------------------------------



 



          (c) Termination Without Cause. If Executive is terminated without
Cause or if the Executive terminates employment due to a Constructive
Termination, Executive shall be entitled to the benefits described in this
subsection.
     (i) A Severance Payment equal to two, multiplied by the sum of
(a) Executive’s annual Base Salary as of Executive’s Termination Date; and
(b) Executive’s target annual bonus amount under the Company’s Short-Term
Incentive Plan with respect to the year in which the Termination Date occurs.
The Severance Payment shall be paid in a single lump-sum cash payment, less all
applicable withholding taxes, within fifteen days following Executive’s
termination of employment if it is not subject to Section 409A of the Code or,
if it is subject to Section 409A of the Code, it shall be paid on the first day
of the seventh month following Executive’s Termination Date or, if earlier, the
date that Executive dies following the Termination Date.
     (ii) A prorated Annual Incentive Bonus in respect of the fiscal year during
which the Termination Date occurs, the amount of which shall be equal to the
amount of the Annual Incentive Bonus, if any, that would be due under the
Company’s Short-Term Incentive Plan (or successor plan) had Employee still been
employed through the end of such fiscal year, multiplied by a fraction, the
numerator of which is the number of days in such fiscal year prior to the
Termination Date and the denominator of which is 365, payable at time such
Annual Bonus would have been paid had Executive remained employed through the
date of such payment (a “Pro-Rata Bonus”).
     (iii) For two years following the Termination Date (irrespective of whether
COBRA otherwise would terminate prior to expiration of such two-year period),
Executive shall be eligible to participate in the Company’s health, dental and
vision benefit plans under the Company’s medical plan that the Company generally
makes available to its senior executives on substantially the same terms as an
actively employed senior executive; provided that such coverage shall be
provided on an after-tax basis, meaning that the Company shall report to the
appropriate tax authorities the cost of such coverage as taxable income to
Executive.
     (iv) Executive shall vest in any and all other non-qualified stock options,
incentive stock options, stock appreciation rights, restricted stock,
performance shares, performance units and restricted stock units previously
granted to Executive by the Company (collectively “Equity Awards”) which are
outstanding on Executive’s Termination Date in accordance with the terms of the
plan(s) under which such Equity Awards were granted and, notwithstanding the
terms of the applicable plan or Equity Award, Executive shall be entitled to
exercise each such stock option and stock appreciation right until the earlier
of (i) the one year anniversary of the Termination Date and (ii) the last day of
its original term.

5



--------------------------------------------------------------------------------



 



     (v) In the event that the Termination Date occurs 18 months or more after
the commencement of a three-year performance cycle (or after one-half of the
period has elapsed of any cycle of other than three years’ duration) under the
Company’s Long-Term Incentive Plan, Executive shall be entitled to receive a
payment equal to the pro-rata portion (determined as of the Termination Date) of
the long-term cash bonus in respect of such performance cycle otherwise payable
under the terms of the Company’s Long-Term Incentive Plan. Such payment will be
paid at the same time that such bonus would have been paid under the Company’s
Long-Term Incentive Plan had Executive continued employment through end of the
performance period during which the Termination Date occurred.
     (vi) The Company (at its expense) shall, for a period of twelve months
following Executive’s Termination Date:
     (A) Reimburse Executive for the reasonable costs of outplacement services,
reasonable job-hunting expenses, travel costs and financial counseling costs
associated with employment transition not to exceed $40,000. All reimbursements
shall be made as soon as practicable after submission of appropriate expense
reports but in no event later than the end of Executive’s third taxable year
following the year in which Executive terminates employment with the Company;
and
     (B) Allow Executive to participate in the welfare plans, other than health,
dental and vision benefit plans, that the Company generally makes available to
its key employees on substantially the same terms as an actively employed key
employee, except that (A) for a period of six months following the Termination
Date, Executive shall pay to the Company the premium cost of participation in
such plans to the extent required to comply with Section 409A(2)(B)(i) of the
Code and Treasury Regulation Section 1.409A-1(b)(9)(v) thereunder, and on the
first day of the seventh month following the Termination Date the Company shall
pay Executive a lump sum amount equal to such amounts so paid by him, and
(B) Executive may not continue to participate in the Company’s Short-Term
Disability and Long-Term Disability Plans.
     (vii) Executive has been granted, and may in the future be granted, options
to purchase shares of Company stock (“Stock Options”), as well as shares of
restricted Company stock (“Restricted Stock Awards”). If Executive’s employment
is terminated within six months prior to a Change of Control, the Company shall
pay to Executive an additional cash bonus equal to the sum of (a) and (b), where
(a) equals the fair market value, on the date of the Change of Control, of
shares of stock under Restricted Stock Awards that were unvested and forfeited
on the Termination Date and otherwise would have been vested on the date of the
Change of Control had Executive been continuously employed from the Termination
Date through the date of the Change of Control, and (b) equals the excess of the
fair market value, on the date of the Change of Control, of shares

6



--------------------------------------------------------------------------------



 



of stock subject to Stock Options that were nonexercisable and forfeited on the
Termination Date and otherwise would have been exercisable on the date of the
Change of Control had Executive been continuously employed from the Termination
Date through the date of the Change of Control, over the aggregate option
exercise price in respect of such shares. Such cash bonus shall be paid on the
effective date of the Change of Control.
          (d) No Mitigation. To the extent that Executive shall receive
compensation for personal services from employment other than with the Company
subsequent to a termination of Executive’s employment with the Company, the
amounts so earned shall not be offset against the amounts (if any) due under
this Agreement following Executive’s Termination Date.
          (e) Cap on Certain Payments by the Company/Certain Additional Payments
by the Company During the Initial Period. In the event that, during the 18-month
period commencing on the Commencement Date (the “Initial Period”), (i) the
aggregate value, as determined for purposes of Section 280G of the Code, of any
payments or benefit of any type by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (“Payments”), would equal or exceed the
product of three and Executive’s “Base Amount” (as defined in Section 280G of
the Code), and any such Payments would be subject to the excise tax imposed by
Section 4999 of the of the Code, or (ii) any interest or penalties would be
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then (A) if the value of the Payments exceeds the product
of three and Executive’s Base Amount by an amount greater than 10% of such
product, then Executive shall be entitled to receive an additional payment (a
“Gross Up Payment”) in an amount such that after payment by Executive of the
Excise Tax and any income and employment taxes (and any interest and penalties
imposed with respect thereto) imposed upon the Gross Up Payment, Executive
retains an amount of the Gross Up Payment equal to the Excise Tax imposed upon
the Payments, and (B) if the value of the Payments does not exceed the product
of three and Executive’s Base Amount by an amount greater than 10% of such
product, then, notwithstanding anything in this Agreement to the contrary, the
Payments shall be reduced to the “Reduced Amount” (as defined below) . Any Gross
Up Payment due pursuant to clause (A) of the preceding sentence shall be paid by
the Company to Executive as soon as administratively practicable but in no event
later than the end of Executive’s taxable year following the year in which
Executive remits the Excise Tax to the Internal Revenue Service.
          (f) Certain Reductions of Payments following the Initial Period. In
the event that, after the Initial Period, any Payments to or for the benefit of
Executive would equal or exceed the product of three and Executive’s Base
Amount, then, notwithstanding anything in this Agreement to the contrary, the
Payments shall be reduced to the Reduced Amount if Executive would have a
greater “Net After-Tax Receipt” (as defined below) of aggregate Payments if
Executive’s Payments were reduced to the Reduced Amount. If a reduction of the
Payments to the Reduced Amount would not result in Executive having a greater
Net After-Tax Receipt than in the absence of such reduction, Executive shall
receive all Payments to which Executive is entitled under this Agreement.

7



--------------------------------------------------------------------------------



 



All determinations required to be made under Sections 2.4(e) and 2.4(f),
including whether and when a Gross Up Payment is required pursuant to
Section 2.4(e), the amount of any such Gross Up Payment, and any reductions to
Payments required by Section 2.4(e) or Section 2.4(f), and the assumptions to be
utilized in arriving at such determinations, shall be made by such certified
public accounting firm in the business of performing such calculations as may be
designated by the Company (the “Consulting Firm”), which shall provide detailed
supporting calculations both to the Company and Executive. All fees and expenses
of the Consulting Firm shall be borne solely by the Company. For purposes of
reducing the Payments to the Reduced Amount where required pursuant to
Section 2.4(e) or Section 2.4(f), only amounts payable under this Agreement (and
no other Payments) shall be reduced. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing the payments and benefits
under the following sections in the following order: Section 2.4(c)(i),
Section 2.4(c)(ii), Section 2.4(c)(v), Section 2.4(c)(vii) and
Section 2.4(c)(iv). For purposes hereof, “Reduced Amount” shall mean the
greatest amount of Payments that can be paid that would not result in the
imposition of the Excise Tax; and “Net After-Tax Receipt” shall mean the present
value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of the Payments net of all taxes imposed on Executive
with respect thereto under Sections 1, 3101 and 4999 of the Code and under
applicable state and local laws, determined by applying the highest marginal
rate under Section 1 of the Code and under state and local laws that applied to
Executive’s taxable income for the immediately preceding taxable year, or such
other rate(s) as Executive certifies, to the reasonable satisfaction of the
Company, as likely to apply to him in the relevant tax year(s).
          (g) Severance Forfeiture. Executive agrees that Executive shall be
entitled to the payments and benefits set forth in this Section 2.4 only if
Executive has not materially breached, as of the Termination Date, any
provisions of this Agreement and does not materially breach such provisions at
any time during the period for which such payments and benefits are to be made.
The Company’s obligation to make such payments will terminate upon the
occurrence of any such material breach during the severance period.
          (h) No Additional Severance. Executive hereby agrees that no severance
compensation of any kind, nature or amount shall be payable to Executive, except
as expressly set forth in this Section 2.4, and Executive hereby irrevocably
waives any claim for any other severance compensation.
          (i) Death or Disability. The Company’s obligation under this Agreement
terminates on the last day of the month in which Executive’s death occurs or on
the date as of which Executive first becomes entitled to receive disability
benefits under the Company’s long-term disability plan. The Company shall pay to
Executive or Executive’s estate (i) all previously earned and accrued but unpaid
Base Salary, (ii) accrued unused vacation up to such date and (iii) a Pro-Rata
Bonus. Thereafter, Executive or his estate shall not be entitled to any further
Base Salary, bonus, or Benefits for that year or any subsequent year, except for
his Accrued Benefits.
          (j) Post-Term Termination Medical Benefits. In the event that
Executive’s termination of employment occurs after June 30, 2013 for any reason
other than by the Company for Cause, for three years following the Termination
Date (irrespective of whether COBRA otherwise would terminate prior to
expiration of such three-year period) Executive shall have the

8



--------------------------------------------------------------------------------



 



right to participate in the Company’s health, dental and vision benefit plans
under the Company’s medical plan that the Company generally makes available to
its senior executives on substantially the same terms as an actively employed
senior executive; provided that Executive must pay to the Company the amount of
the applicable COBRA premium for the period of such coverage; and further
provided that such three-year period shall be reduced by, and commence
immediately following, the period, if any, during which Executive receives such
coverage pursuant to Section 2.4(c)(vi)(B) above.
          2.5 Confidential Information. Executive expressly recognizes and
acknowledges that during his employment with the Company, he will become
entrusted with, have access to, and gain possession of, Confidential
Information. Executive agrees, by acceptance of the benefits under this
Agreement, to protect all Confidential Information concerning the business
activities of the Company which was acquired in connection with or as a result
of the performance of service for the Company.
          2.6 Competitive Activity. For a period of 24 months following
Executive’s Termination Date, he shall not engage, or attempt to engage, on his
own behalf or on behalf of a third party, in any “Competitive Activity.” The
term “Competitive Activity” shall mean participation by Executive, without
written consent of the Board, in the management of any business operation of any
enterprise if such operation engages in the design, manufacture, marketing, or
retail of residential furniture in any geographic are where the Company or its
subsidiaries conduct business.
          2.7 Stock Ownership. The Board has approved stock ownership
requirements for the senior officers of the Company. The ownership requirement
for the Chief Executive Officer is 200,000 Shares. Executive will have five
years from Executive’s appointment as Chairman and Chief Executive Officer to
attain this level of ownership.
          2.8 Recoupment.
          (a) In the event of a restatement of the Company’s financial
statements that reduces previously reported net income or increases previously
reported net loss, the Company shall have the right to recoup from Executive any
portion of any bonus and other equity or non-equity compensation received by
Executive, the grant or vesting of which was expressly conditioned on the
achievement of one or more specific financial performance targets with respect
to the period for which such financial statements are restated, regardless of
whether Executive engaged in any misconduct or was at fault or responsible in
any way for causing the restatement, if, based on the financial statements as so
restated, Executive otherwise would not have received such bonus or other
compensation or portion thereof. In the event the Company is entitled to, and
seeks, recoupment under this Section 2.8, Executive shall promptly reimburse the
after-tax portion (after taking into account all available deductions in respect
of such reimbursement) of such bonus or other compensation which the Company is
entitled to recoup hereunder. In the event Executive fails to make prompt
reimbursement of any such bonus or other compensation which the Company is
entitled to recoup and as to which the Company seeks recoupment hereunder,
Executive acknowledges and agrees that the Company shall have the right to
(i) deduct the amount to be reimbursed hereunder from the compensation or other
payments due to Executive from the Company or (ii) take any other appropriate
action to recoup

9



--------------------------------------------------------------------------------



 



such payments. The Company’s right of recoupment pursuant to this Section 2.8
shall not apply to compensation which was paid or which became vested, as
applicable, more than three years prior to the earlier of the first public
issuance or first filing with the Securities and Exchange Commission of the
applicable restatement of financial statements. Any waiver of the Company’s
right of recoupment must be done in a writing that is signed by both the Company
and Executive.
          (b) The rights contained in this Section 2.8 shall be in addition to,
and shall not limit, but shall not duplicate any recoupment pursuant to, any
other rights or remedies that the Company may have under law, in equity or
otherwise, including, without limitation, any rights the Company may have under
any other Company recoupment policy or other agreement or arrangement with
Executive.
          2.9 Attorney’s Fees and Costs. The Company shall also pay Executive’s
reasonable cost and expenses (including legal fees at
non-premium rates) incurred in connection with the negotiation of this
Agreement, up to a maximum of $20,000. The Company shall treat such payment as a
non-taxable “working condition fringe,” as defined in Section 132(d) of the
Code.
          2.10 Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. All reimbursements and in-kind benefits, including any taxable
health, dental and vision benefits provided under this Agreement that constitute
deferred compensation within the meaning of Section 409A of the Code shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided, that Executive shall have submitted an invoice for such fees
and expenses at least 10 days before the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; (ii) the amount
of in-kind benefits that Company is obligated to pay or provide in any given
calendar year (other than medical reimbursements described in Treas. Reg. §
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that Company is
obligated to pay or provide in any other calendar year; (iii) Executive’s right
to have the Company pay or provide such reimbursements and in-kind benefits may
not be liquidated or exchanged for any other benefit; and (iv) in no event shall
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than Executive’s remaining lifetime or if longer, through
the 20th anniversary of the Effective Date. If Executive dies following the
Termination Date and prior to the payment of the any amounts delayed on account
of Section 409A of the Code, such amounts shall be paid to the personal
representative of Executive’s estate within 30 days after the date of
Executive’s death.

10



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
          3.1 Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) Executive’s execution, delivery and performance
of this Agreement do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he fully
understands the terms and conditions contained herein.
          3.2 Survival. Sections 2.4, 2.5, 2.6 and 2.8 shall survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.
          3.3 Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile
(provided recipient provides a facsimile acknowledgement of receipt within 24
hours thereafter in reply), to the recipient. Such notices, demands and other
communications will be sent to the address indicated below:
To the Company:
Furniture Brands International, Inc.
Human Resources Committee
1 N. Brentwood Blvd.
St. Louis, Missouri 63105
To Executive:
Ralph Scozzafava
At the last known residence address on the payroll records of the Company
          Or to such other address or to the attention of such other person as
the recipient party shall have specified by prior written notice to the sending
party.
          3.4 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, (a) the parties agree that such provision(s) will be enforced to
the maximum extent permissible under the applicable law, and (b) any invalidity,

11



--------------------------------------------------------------------------------



 



illegality or unenforceability of a particular provision will not affect any
other provision of this Agreement.
          3.5 Successors and Assigns. Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by the Company, and its successors and assigns.
This Agreement is personal to Executive and, except as otherwise specifically
provided herein, this Agreement, including the obligations and benefits
hereunder, may not be assigned to any party by Executive. If Executive dies
prior to receipt of all amounts and benefits due him under this Agreement,
including, without limitation, under Section 2.4, such amounts will be paid to
Executive’s estate.
          3.6 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
          3.7 Counterparts. This Agreement may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
          3.8 Waiver. Neither any course of dealing nor any failure or neglect
of either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance. Without limiting the generality of the
foregoing, Executive’s continued employment without objection shall not
constitute Executive’s consent to, or a waiver of Executive’s rights with
respect to, any circumstances constituting Constructive Termination (subject to
Section 1.1(f)). All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged therewith, and, in the case
of Company, by its duly authorized officer.
          3.9 Entire Agreement. This instrument constitutes the entire agreement
of the parties in this matter and, effective July 1, 2010, shall supersede any
other agreement between the parties, oral or written, concerning the same
subject matter, including, without limitation, the Original Agreement. The
Original Agreement shall apply from the date hereof through June 30, 2010.
          3.10 Amendment. This Agreement may be amended only by a writing which
makes express reference to this Agreement as the subject of such amendment and
which is signed by Executive and by a duly authorized officer of the Company.
          3.11 Governing Law. This Agreement shall be signed by the parties in
St. Louis, Missouri. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic law of the State of Missouri, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri. Any litigation relating to
or arising out of this Agreement shall be filed and litigated exclusively in the
St. Louis County Circuit Court or the United States District Court for the
Eastern District of Missouri.

12



--------------------------------------------------------------------------------



 



          3.12 Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement, including,
without limitation, Sections 2.5, 2.6 and 2.7 hereof, and that any party may in
its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.
          3.13 Exit Interview. To ensure a clear understanding of this
Agreement, Executive agrees, at the time of termination of Executive’s
employment, to engage in an exit interview with the Company at a time and place
designated by the Company and at the Company’s expense. Executive understands
and agrees that during said exit interview, Executive may be required to confirm
that he will comply with his on-going obligations under this Agreement. The
Company may elect, at its option, to conduct the exit interview by telephone.
          3.14 Future Employment. Executive shall disclose the existence of this
Agreement to any new employer or potential new employer which offers products or
services that compete with the Company’s Business if such new employment
commences within two years following Executive’s termination of employment with
the Company. Executive consents to the Company informing any subsequent employer
of Executive, or any entity which the Company in good faith believes is, or is
likely to be, considering employing Executive, of the existence and terms of
this Agreement if such subsequent employment commences (or is expected to
commence) within two years following Executive’s termination of employment with
the Company.
          3.15 Indemnification. The Company shall indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or out of Executive’s performance as an officer, director or employee of
the Company or any of its subsidiaries or in any other capacity, including any
fiduciary capacity, in which Executive serves at the request of the Company to
the maximum extent permitted under applicable law. The Company shall cause
Executive to be a covered person, during and after termination of his employment
and membership on the Board respecting his acts and omissions occurring during
such employment and membership, under any directors and officers liability
insurance policy (or similar policy) that it may have in effect from time to
time, and shall afford Executive all of the rights and privileges available to
covered persons in accordance with the terms of any such policy.
          3.16 Inconsistency. In the event of any inconsistency between this
Agreement and any other agreement (including but not limited to any option,
long-term incentive or other equity award agreement), plan, program, policy or
practice (collectively, “Other Provision”) of the Company the terms of this
Agreement shall control over such Other Provision. No provision in any policy,
code, plan or program related to a violation thereof being grounds for
termination, or similar language, shall result in a “cause” termination unless
such violation is also Cause under this Agreement and the provisions hereof are
complied with, and the foregoing shall apply

13



--------------------------------------------------------------------------------



 



even if Executive signs an acknowledgement or otherwise agrees to the provisions
of such policy, code, plan or program.
          IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement this 4th day of February 2010, and effective as of the date first
written above.

            FURNITURE BRANDS INTERNATIONAL, INC.
      By:   /s/ Beth Sweetman         Name:   Beth Sweetman        Title:  
Senior Vice President-Human Resources        RALPH P. SCOZZAFAVA
      By:   /s/ Ralph P. Scozzafava         Name:   Ralph P. Scozzafava         
   

14